                Case 20-11558-KBO              Doc 330       Filed 06/28/20         Page 1 of 2




                        N THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

24 Hour Fitness Worldwide, Inc., et al.,1                     Case No. 20-11558 (KBO)
                                                              Jointly Administered
                                   Debtors.

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Cullen D. Speckhart, Esq. of Cooley LLP, to represent the Official
Committee of Unsecured Creditors of 24 Hour Fitness Worldwide, Inc. et al., above-captioned
cases.

Date: June 28, 2020                                           /s/ Brya Keilson
Wilmington, Delaware                                          Brya Keilson (DE #4643)
                                                              Morris James LLP
                                                              500 Delaware Avenue, Suite 1500
                                                              Wilmington, DE 19801
                                                              Tel: (302) 888-6800; Fax: (302) 571-1750
                                                              Email: bkeilson@morrisjames.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the Virginia, New York, and
Missouri, and am admitted to practice in the United States District Courts for the Eastern District
of Virginia, the Southern District of New York ane Southern of Texas, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with the Standing Order for District Fund revised August 31, 2016. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for the District Court.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour Fitness
United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San Francisco
LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS FIT CA LLC
(7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address is 12647 Alcosta Blvd.,
Suite 500, San Ramon, CA 94583.

228796167 v1
             Case 20-11558-KBO      Doc 330    Filed 06/28/20   Page 2 of 2




Date: June 28, 2020                            /s/ Cullen D. Speckhart
                                               Cullen D. Speckhart, Esq.
                                               Admitted to practice in New York, Virginia,
                                               Missouri and Texas
                                               Not admitted to practice in DC, supervised
                                               by members of DC bar
                                               COOLEY LLP
                                               1299 Pennsylvania Avenue, NW
                                               Washington, DC 20004
                                               Tel: (202) 842-7800; Fax: (202) 842-7899
                                               Email: cspeckhart@cooley.com



                            ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
